Citation Nr: 1639066	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-37 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from October 5, 2005, to November 9, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).

4.  Entitlement to initial higher disability ratings for peripheral neuropathy with carpel tunnel syndrome of the right upper extremity, currently rated as 10 percent from June 2, 2010, and 30 percent since November 10, 2014.

5.  Entitlement to initial higher disability ratings for peripheral neuropathy with carpel tunnel syndrome of the left upper extremity, currently rated as 10 percent from June 2, 2010, and 20 percent from November 10, 2014.

6.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to an effective date earlier than July 15, 2014, for the grant of special monthly compensation (SMC) for the loss of use of a creative organ.

9.  Entitlement to an effective date earlier than July 15, 2014, for the grant of service connection for Type II diabetes mellitus with erectile dysfunction.

10.  Entitlement to an effective date earlier than June 2, 2010, for the grant of service connection for coronary artery disease, status-post myocardial infarction.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1970, to include service in the Republic of Vietnam (Vietnam) during the Vietnam War.

The claims come before the Board of Veterans' Appeals (Board) on appeal from April 2010, August 2013, November 2013, November 2014, and January 2015 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the November 2014 Statement of the Case (SOC) and the November 2014 Supplemental SOC (SSOC), additional pertinent medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in an August 2016 statement.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board notes that the Veteran is currently in receipt of a 70 percent disability rating for his service-connected PTSD since November 10, 2014.  However, the 70 percent rating is not currently on appeal, as the Veteran's representative in an August 2016 statement indicated that the Veteran was satisfied with the 70 percent rating and was only appealing the 50 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

Regarding the TDIU claim, the Board finds that this issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in his May 2013 VA 21-8940 Form, the Veteran reported that he was currently unemployed due to his service-connected PTSD.  The Veteran's representative also raised the issue of entitlement to a TDIU in an October 2013 statement.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due to the Veteran's service-connected PTSD that is currently on appeal, and the TDIU claim is included in the current appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a respiratory disorder has been raised by the record in an October 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of:  (1) entitlement to initial higher disability ratings for peripheral neuropathy with carpel tunnel syndrome of the right upper extremity, currently rated as 10 percent from June 2, 2010, and 30 percent since November 10, 2014; (2) entitlement to initial higher disability ratings for peripheral neuropathy with carpel tunnel syndrome of the left upper extremity, currently rated as 10 percent from June 2, 2010, and 20 percent from November 10, 2014; (3) entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity; (4) entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity; (5) entitlement to an effective date earlier than July 15, 2014, for the grant of SMC for the loss of use of a creative organ; (6) entitlement to an effective date earlier than July 15, 2014, for the grant of service connection for Type II diabetes mellitus with erectile dysfunction; and, (7) entitlement to an effective date earlier than June 2, 2010, for the grant of service connection for coronary artery disease, status-post myocardial infarction, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, therefore, he is presumed to have been exposed to Agent Orange or other herbicides.

2.  The Veteran has a current diagnosis of Parkinson's disease.

3.  From October 5, 2005, to November 9, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

4.  The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Parkinson's disease was presumptively incurred in service due to exposure to herbicides in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.655 (2015).

2.  From October 5, 2005, to November 9, 2014, the criteria for a 70 percent initial disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the decision below, the Board grants the claim of service connection for Parkinson's disease and TDIU.  The AOJ will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the awards.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further discussion of VA's duties to assist and notify is necessary for these claims.

Regarding the PTSD claim, this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for PTSD.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2015).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  In a May 2016 statement, the AOJ was informed that the Social Security Administration (SSA) did not have any medical records pertaining to the Veteran.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in November 2014.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's PTSD claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Parkinson's Disease

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).
Additionally, enumerated diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during such period of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The Veteran seeks service connection for Parkinson's disease, which is a disorder that is presumptively linked to herbicide exposure.  38 C.F.R. § 3.309(e).

In the particular case at hand, the Veteran's personnel records document that he served with the U.S. Marine Corps on land in Vietnam from October 1967 to June 1969, during the Vietnam War.  The March 2016 VA examination confirms that the Veteran has a current diagnosis of Parkinson's disease.  As there is evidence that the Veteran served in Vietnam and is, thus, presumed to have been exposed to herbicides during service, and as he has a confirmed current diagnosis of Parkinson's disease, the Board finds that the requirements for service connection on a presumptive basis under the provisions of 38 C.F.R. § 3.307(a) have been met.

In light of the foregoing, the Board finds that the evidence supports the Veteran's claim of service connection for Parkinson's disease, and service connection is warranted.

III.  PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated as 50 percent disabling from October 5, 2005, to November 9, 2014,  under 38 C.F.R. § 4.130, DC 9411.  He seeks higher initial evaluations.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  38 C.F.R. 4.130, DC 9411.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. 4.130, DC 9411.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran's GAF scores have been 55.  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 70 percent for his PTSD.  Specifically, there is evidence of occupational and social impairment with deficiencies in most areas from October 5, 2005, to November 9, 2014.  38 C.F.R. 4.130, DC 9411.

At the March 2010 VA examination, the Veteran was currently unemployed.  The Veteran stated that he was currently married and had a good relationship with his spouse and children.  He acknowledged episodic suicidal ideation but stated that he would never act on it.  The Veteran was able to maintain his own activities of daily living and financial affairs, but reported that he was forgetful at times.  He described chronic sleep impairment, nightmares, intrusive recollections of his military service, and depression, but denied any panic attacks.  The Veteran reported that he avoided crowds and experienced some psychological mumbling, especially in his personal relationships.  The examiner assigned the Veteran a GAF score of 55.  The examiner stated that the Veteran's PTSD symptoms affected him interpersonally and in terms of his capacity for sleep and other aspects of his life.

At a July 2010 VA mental health treatment visit, the Veteran reported suicidal ideation one to two times per month with plan but without intention, the daily use of marijuana to deal with his problems, sense of hopelessness, difficulty trusting others, sleep disturbance, occasional alcohol binges, mood disturbance, monthly panic attacks, significant worry, and intrusive recollections.  He reported long-term marital tension.  The Veteran was not currently employed.  The VA physician found that the Veteran had a "nervous" affect with good/fair insight and good judgment.  The physician assigned a GAF score of 55.

In an August 2012 VA treatment visit, the Veteran reported that he lived with his second wife.  He described difficulty sleeping, concentrating, and focusing.  The Veteran stated that he experienced episodic flashbacks and nightmares.  The VA physician described the Veteran's affect as blunted and varied.  The physician assigned him a GAF score of 55.

In a September 2012 VA PTSD Group Session, the Veteran endorsed suicidal ideation without plan or intent.  He denied any homicidal ideation. 
In the May 2013 VA 21-8940 Form, the Veteran contends that he has been unemployable due to his PTSD since 2008.  

On November 10, 2014, the Veteran was afforded a VA psychiatric examination, and this examination date was the basis for the AOJ assigning the Veteran a 70 percent disability rating as of November 10, 2014.  At the November 2014 VA examination, the Veteran reported that he lived with his wife and child, and used marijuana and drank alcohol on a daily basis.  The Veteran was unemployed.  The VA examiner found that the Veteran's PTSD was manifested by suicidal ideation, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  The Veteran manifested a depressed mood, anxiety, suspiciousness, hypervigilance, sadness, intrusive memories on a weekly basis, flashbacks, and chronic sleep impairment.  He was appropriately dressed and groomed.  The Veteran avoided public places, such as the beach, because there were too many people there.  The Veteran stated that he was irritable and anger on a daily basis and yelled once per day.  The Veteran denied any memory loss or panic attacks.

The remaining treatment records in the claims file support the aforementioned evidence.

The Board finds that the aforementioned evidence establishes that the Veteran's PTSD causes deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood from October 5, 2005, to November 9, 2014.  38 C.F.R. 4.130, DC 9411.  The Veteran has been unemployed for the majority of the appeal period.  He avoids crowds.  A day after the appeal period (November 10, 2014), the VA examiner found that the Veteran's PTSD caused an inability to establish and maintain effective relationships.  The evidence does not establish that the Veteran's PTSD changed drastically from November 9, 2014, to November 10, 2014, to warrant the conclusion that the November 2014 examination is not indicative of the Veteran's symptoms during the current appeal period.  The Veteran has endorsed suicidal ideation and a depressed mood throughout the appeal period.

Further, during this appeal period and at the November 10, 2014 VA examination, the Veteran's PTSD has been manifested, in pertinent part, by suicidal ideation, impaired impulse control, inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances - all enumerated symptoms of the 70 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  

Therefore, as the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of work, family relations, judgment, thinking, and mood, and social and occupational functioning, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating from October 5, 2005, to November 9, 2014.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board recognizes that the Veteran's PTSD is not manifested by all of the enumerated symptoms for the 70 percent rating.  38 C.F.R. § 4.130, DC 9411.  As stated previously, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive.  Mauerhan, 16 Vet. App. at 442-43.  Further, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.  In reviewing the evidence of record, the Board finds that it establishes that the effects of the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas.  Hence, the Board finds that the Veteran's PTSD is most appropriately rated as 70 percent disabling.  38 C.F.R. § 4.130, DC 9411.  
However, the Veteran is not entitled to a 100 percent rating for his PTSD.  Although he had significant impairment in most areas of occupational and social functioning, the evidence does not demonstrate that the Veteran was totally impaired from October 5, 2005, to November 9, 2014.  Although the November 10, 2014, VA examiner found that the Veteran's PTSD caused an inability to establish and maintain effective relationships, the Veteran has been married with good relationships with his spouse and children throughout the appeal period.  The Veteran was also employed for part of the appeal period, and has not been found to have total occupational impairment by a medical physician due solely to his service-connected PTSD.  The Veteran explained several times during the appeal that he has been able to perform all daily life functions, including attending to personal hygiene and handling his funds, and did not identify any other impairment in this area.  There was also no indication that his thought processes and judgment were seriously impaired.  The 70 percent rating contemplates suicidal ideations and impaired impulse control.  Therefore, a 100 percent disability rating for PTSD is not warranted.  The Board finds that the Veteran's PTSD symptoms are best manifested by occupational and social impairment with deficiencies in most areas - the criteria for his current 70 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  The 70 percent rating is supported by the Veteran's GAF scores of 55, which document moderate symptoms.  In giving the Veteran the benefit of the doubt, his PTSD symptoms are serious and support the 70 percent rating, but no higher, from October 5, 2005, to November 9, 2014.  Id.  

Finally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

In sum, the schedular criteria for a disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD, have been met from October 5, 2005, to November 9, 2014.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49.

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating of 70 percent for the Veteran's PTSD fully addresses his symptoms from October 5, 2005, to November 9, 2014, which include mainly social and occupational impairment, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, this disability was evaluated under 38 C.F.R. 
§ 4.130, DC 9411.  The Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by occupational and social impairment.  These symptoms are specifically contemplated by the schedular criteria under DC 9411.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability rating.  The criteria for his current schedular rating of 70 percent for his PTSD more than reasonably describes the Veteran's disability level and symptomatology.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  TDIU 

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 
Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his or her nonservice-connected disabilities nor his or her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 

The Veteran filed his PTSD claim (from which his TDIU claim arose) on October 5, 2005.  Since filing his claim, service connection has been in effect for the following disabilities:  PTSD, rated as 70 percent disabling (as a result of this Board decision); peripheral neuropathy with carpel tunnel syndrome of the right upper extremity, rated as 10 percent from June 2, 2010, and 30 percent since November 10, 2014; peripheral neuropathy of the left lower extremity, rated as 20 percent since June 2, 2010; peripheral neuropathy of the right lower extremity, rated as 20 percent from June 2, 2010; peripheral neuropathy with carpel tunnel syndrome of the left upper extremity, rated as 10 percent from June 2, 2010, and 20 percent since November 10, 2014; coronary artery disease, status-post myocardial infarction, rated as 10 percent since June 2, 2010; and, Type II diabetes mellitus with erectile dysfunction, rated as 10 percent since July 15, 2014.  The Veteran is also service-connected for Parkinson's disease as a result of this Board decision; however, the initial disability rating and effective date will be assigned by the AOJ following this decision.  As such, not including the Parkinson's disease, the Veteran's combined disability evaluation is 70 percent from October 5, 2005, and even higher since June 2, 2010.  Accordingly, since filing his claim, the Veteran has met the percentage requirements of 38 C.F.R. § 4.16.  

The Board must now consider whether the competent evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

In the May 2013 VA 21-8940 Form, the Veteran contends that he has been unemployable due to his PTSD since 2008.  He stated that he was previously self-employed as a carpenter.  He also indicated that he had trouble in his employment due to his extreme pain and shaking, which caused him to drop tools frequently.  The Veteran indicated that he had been a carpenter for the past five years.  He did not state what his prior employment was.  However, at the November 2014 VA examination, the Veteran reported that he was forced to separate from full-time law enforcement because of complications caused by his peripheral neuropathy.

The medical evidence supports the Veteran's contentions.  

Specifically, at a November 2014 VA examination, the VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's PTSD would cause minor limitations in sedentary or physical labor with allowances made for flares of symptom pattern.  The examiner also found that the PTSD would cause the Veteran difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  The Veteran's peripheral neuropathy with carpel tunnel syndrome of the bilateral upper extremities and his peripheral neuropathy of the bilateral lower extremities would cause the Veteran to be limited in any physical or sedentary labor that required balance, prolonged walking, standing, climbing, or fine motor control.  The Veteran's coronary artery disease would limit the Veteran in any physical labor that required strenuous lifting, carrying, or aerobic activities, but would not limit his sedentary activities.  The VA examiner determined that there would be no functional limitations caused by the Veteran's erectile dysfunction.  The Veteran's Parkinson's disease would limit the Veteran in any sedentary or physical labor that required manual dexterity.  Regarding the functional impact of the Veteran's diabetes mellitus, the VA examiner referred to the aforementioned peripheral neuropathy opinion.

In an October 2015 VA treatment visit, the physician determined that the Veteran's tremors (caused by Parkinson's disease) had a significant impact on his daily activities.

The Board finds the VA medical opinions to be competent and credible evidence, and the opinions are supported by the Veteran's lay statements and the VA treatment records.  The Veteran's work experience and education is related to carpentry and law enforcement, and the medical opinions support that the Veteran is unable to be employed in these occupations due to his service-connected disabilities.  

Accordingly, in light of the favorable VA medical opinions and the lack of contrary competent evidence, reasonable doubt is resolved in favor of the Veteran at this time.  Thus, the Board finds that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  Thus, entitlement to a TDIU is warranted. 

The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for a TDIU may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Here, the SMC requirements have not been met, as the TDIU rating is not being awarded based exclusively on the symptoms of any single service-connected disability.  Instead, the Veteran is being awarded TDIU based on the combined effects of all of his service-connected disabilities on his employability.  Thus, the Veteran does not satisfy the single 100 percent rating requirement for SMC under 1114(s).  SMC at the housebound rate is not warranted.

ORDER

Service connection for Parkinson's disease, to include as secondary to exposure to herbicides, is granted.

From October 5, 2005, to November 9, 2014, entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU due to the service-connected disabilities is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In a November 2014 rating decision, the AOJ granted service connection for peripheral neuropathy with carpel tunnel syndrome of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, Type II diabetes mellitus with erectile dysfunction, and coronary artery disease.  The AOJ also granted SMC based on loss of use of a creative organ.  The Veteran was notified of this decision in a January 2015 letter by the AOJ.  In January 2016, the Veteran filed a Notice of Disagreement (NOD), appealing the initial ratings assigned for the peripheral neuropathy and the effective dates assigned for the Type II diabetes mellitus, coronary artery disease, and SMC.  To date, the AOJ has not issued a SOC in response to the Veteran's NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC concerning his claims of:  (1) entitlement to initial higher disability ratings for peripheral neuropathy with carpel tunnel syndrome of the right upper extremity, currently rated as 10 percent from June 2, 2010, and 30 percent since November 10, 2014; (2) entitlement to initial higher disability ratings for peripheral neuropathy with carpel tunnel syndrome of the left upper extremity, currently rated as 10 percent from June 2, 2010, and 20 percent from November 10, 2014; (3) entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity; (4) entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity; (5) entitlement to an effective date earlier than July 15, 2014, for the grant of SMC for the loss of use of a creative organ; (6) entitlement to an effective date earlier than July 15, 2014, for the grant of service connection for Type II diabetes mellitus with erectile dysfunction; and, (7) entitlement to an effective date earlier than June 2, 2010, for the grant of service connection for coronary artery disease, status-post myocardial infarction.  The SOC should include citations to all relevant laws and regulations pertinent to these claims.  Also advise the Veteran of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning these additional claims.  38 C.F.R. § 20.302(b) (2015).  If, and only if, he perfects a timely appeal of these additional claims should the AOJ return the claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


